This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            NO. 32,558

 5 VICTOR E. TRUJILLO,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF TORRANCE COUNTY
 8 Edmund H. Kase III, District Judge


 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Victor E. Trujillo
13 Santa Rosa, NM

14 Pro Se Appellant

15                                 MEMORANDUM OPINION

16 WECHSLER, Judge.
 1        Defendant appeals from the district court’s order denying his motion to correct

 2 an illegal sentence. [SRP 993]. This Court issued a calendar notice proposing to

 3 affirm. Defendant has filed a memorandum in opposition to this Court’s proposed

 4 disposition, which we have duly considered. Unpersuaded, we affirm.

 5        Defendant has asked this Court to reverse the district court’s order, arguing that

 6 he was wrongfully convicted on two counts of contributing to the delinquency of a

 7 minor because the victim was over the age of eighteen when the offenses occurred.

 8 [DS 1] In this Court’s calendar notice, we proposed to apply the doctrine of law of the

 9 case and affirm. We based our proposed disposition on our review of the same issues

10 raised herein in Defendant’s prior appeal, State v. Trujillo, No. 24,919, slip. op. (N.M.

11 Ct. App. (Jan. 6, 2005)

12        Defendant takes issue with this Court’s proposed disposition, arguing that the

13 same issue is not being presented in the current case as was decided by this Court in

14 State v. Trujillo, Case No. 24,919. Although Defendant attempts to distinguish the

15 arguments raised in Case No. 24,919 from the present case, the legal issue presented

16 is still the same. [Compare RP 503 (Trujillo, No. 24,919, slip. op. at 2) (stating that

17 Defendant was arguing that his plea agreement was invalid because the crimes to

18 which he pled required Victim to be under eighteen and Victim was not under 18

19 when the crimes were committed, and holding that Defendant could not challenge the


                                               2
 1 facts underlying his plea where he had admitted that there was sufficient factual

 2 support for the charges) with RP 964-65 (Defendant’s motion to correct an illegal

 3 sentence) (requesting that the district court vacate two counts of contributing to the

 4 delinquency of a minor because Victim was over the age of eighteen when the crimes

 5 were committed)] While Defendant is correct in noting that he may raise the issue of

 6 an illegal sentence at any time—even for the first time on appeal and even though he

 7 entered a plea of guilty—this Court has already concluded once before that he cannot

 8 change the facts supporting his convictions for contributing to the delinquency of a

 9 minor given the entry of his guilty plea. As a result, under the doctrine of law of the

10 case, we are bound by this Court’s prior decision and we affirm.

11 IT IS SO ORDERED.



12                                                ________________________________
13                                                JAMES J. WECHSLER, Judge


14 WE CONCUR:




15 _______________________________
16 CYNTHIA A. FRY, Judge




                                              3
1 _______________________________
2 MICHAEL E. VIGIL, Judge




                                    4